Citation Nr: 0013984	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Mrs. W, C.E.A.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1988 to 
February 1989 and from November 1989 to August 1991.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in November 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in June 1992 by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The service medical records reflect that the appellant was 
diagnosed with alcohol dependence and a personality 
disorder that existed prior to active duty.

2. A VA hospitalization report dated in 1994 noted diagnoses 
of personality disorder, alcohol abuse and depression, 
with onset in adolescence.

3. Private psychiatric examination reports dated in September 
1993 and again in January 1995 reflect a diagnosis of 
major depression and the examiner indicated that this 
diagnosis was related to the appellant's experiences 
during active duty.

4. On VA psychiatric board examination in June 1999, three VA 
psychiatrists reviewed the appellant's chart, claims 
folder, and electronic record and interviewed the 
appellant; the psychiatrists concluded that the 
appellant's current psychiatric conditions are more likely 
the result of his alcohol dependence and personality 
traits as compared to his military experiences.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1132, 1133, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The appellant's claim for service connection for an acquired 
psychiatric disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  His assertions regarding the onset of 
his psychiatric problems during active duty coupled with the 
private psychiatric reports which reflect an opinion 
suggesting a relationship between the presence of major 
depression and military service are deemed sufficient to 
render the appellant's claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After careful review of the evidence of record, the 
undersigned concludes that the preponderance of the evidence 
is against the appellant's claim for service connection for 
an acquired psychiatric disorder.  

The record reflects that over the years, the appellant has 
been diagnosed with numerous and varying psychiatric 
disorders to include major depression, dysthymia, alcohol 
dependence, poly-substance abuse, and an adjustment disorder 
as well as various personality disorders.  The Board notes 
that during service, the appellant was hospitalized from May 
27th to June 7th, 1991 after attempting suicide.  He underwent 
extensive psychiatric testing and was diagnosed with alcohol 
dependence, an adjustment disorder with mixed disturbance of 
emotions and conduct, and dependent personality disorder.  It 
was noted that the appellant's dependent personality disorder 
existed prior to service and was of such severity that he was 
recommended for expeditious administrative separation from 
active duty.  

The post-service medical evidence of record further documents 
diagnoses of major depression, personality disorders, and 
alcohol abuse.  During a period of observation and evaluation 
at a VA hospital in 1994, the diagnoses included a 
personality disorder, alcohol abuse and depression with onset 
in adolescence; however, a private psychiatrist in September 
1993 and again in January 1995 indicated that it was his 
opinion that the appellant's psychiatric difficulties were 
related to the appellant's period of active duty.  The Board 
notes that in an effort to further support his claim, the 
appellant also submitted numerous lay statements from friends 
and relatives that essentially indicated that the appellant 
was not the same as he was prior to entering the service.

In view of the conflict in the expert evidence summarized 
above, the Board remanded this case to the RO for additional 
medical development in an effort to identify the appellant's 
correct psychiatric diagnosis and to obtain an opinion as to 
the etiology of that disability.

In June 1999, the appellant underwent psychiatric examination 
by a board of three VA psychiatrists.  Initially, it was 
noted that information was obtained from review of the 
appellant's chart, claims folder, and electronic record as 
well as an interview with the appellant.  Upon completion of 
the evaluation, the board of psychiatrists provided the 
following analysis:

Mr. [redacted] currently exhibits conditions 
of Major Depression recurrent without 
psychosis, Alcohol Dependence, and 
Borderline personality disorder.  [The] 
pt.'s symptoms of recurrent depressed 
mood and insomnia without 
hallucinations/delusions for greater than 
6 months causing social and occupational 
dysfunction are consistent with the 
diagnosis of Major Depression recurrent 
without psychosis.  Mr. [redacted] reports 
of ongoing desire to consume alcohol and 
preoccupation of thoughts on how to 
obtain alcohol to the point of causing 
social and occupational dysfunction are 
consistent with the diagnosis of Alcohol 
Dependence.  Mr. [redacted] ongoing 
complaints of daily mood swings, 
impulsivity, self-mutilation behavior, 
and problems with maintaining ongoing 
interpersonal relationships to the point 
of causing social as well as occupational 
dysfunction are consistent with the 
diagnosis of Borderline Personality 
Disorder.

Mr. [redacted] had problems with alcohol use 
prior to his enlistment in the armed 
services as evidenced by his daily use of 
alcohol as well as his problems with 
local law enforcement secondary to his 
alcohol use.  By patient's report, no 
consistent evidence of a personality 
disorder was present prior to his 
enlistment in the armed services; 
however, alcohol abuse can oftentimes 
herald underlying personality pathology 
so that in Mr. [redacted] case the 
excessive alcohol use upon his return to 
the States in 1991 may have unmasked an 
already present subclinical condition.

Mr. [redacted] exhibited no distress today 
about his experiences in the Gulf War, 
and freely related those same experiences 
without anxiety/distress and/or other 
symptoms associated with the condition of 
post traumatic stress disorder (PTSD).  
However, it is not impossible that Mr. 
[redacted] may have exhibited the symptoms of 
PTSD sometime in the past as on January 
1995, and September 1993.

Mr. [redacted] currently is exhibiting the 
conditions of Major Depression recurrent 
without psychosis, Alcohol Dependence, 
and Borderline Personality Disorder; 
however, in the past the patient may have 
exhibited personality traits that were 
more consistent with other personality 
disorders.  However, alcohol 
abuse/withdrawal can produce symptoms of 
psychosis, depression, mania, anxiety, 
delirium, and/or alterations in 
personality.  Since Mr. [redacted] has been 
sober since January of 1999, the symptoms 
and personality traits that he is 
exhibiting now are more likely an 
accurate representation of his baseline 
function.  Currently, Mr. [redacted] 
expresses no anxiety over his war 
experience in [the] Persian Gulf, and he 
voices a desire to re-enlist but realizes 
this is not possible due to his alcohol 
dependence.  Mr. [redacted] current 
psychiatric conditions are more likely 
the result of his alcohol dependence and 
personality traits as compared to his 
military service experiences.  ...

In weighing the evidence of record, the Board concludes that 
the objective findings on the June 1999 VA psychiatric 
examination conducted by a board of three psychiatrists is of 
greater probative value than the reports of the private 
examiner dated in September 1993 and January 1995, the 
testimony provided at the hearing in May 1995 and March 1998 
and the lay statements submitted in support of his claim.  

While the testimony at the hearings and the lay statements 
are noted, the relationship between the identified 
psychiatric disorder and service is a medical conclusion and 
the appellant, his relatives and friends as lay persons are 
not competent to offer evidence on issues requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, this evidence is not found to be 
probative of the relationship between any psychiatric 
disorder and the appellant's period of active duty.

Furthermore, with respect to the medical evidence, the VA 
psychiatrists, in reaching their conclusion noted above, had 
the benefit of review of the all of the appellant's records 
as well as the opinions from the private physician, the 
hearing testimony and the lay statements.  Significantly, it 
was noted that the appellant had been sober for approximately 
six months prior to the examination and that the symptoms and 
personality traits that he exhibited during the examination 
were more likely to be an accurate representation of his 
baseline function.  In this regard, the Board notes that the 
appellant reported that he had been unable to control his 
alcohol abuse from service discharge until January 1999.  
Consequently, the findings reported by the private physician 
in 1993 and again 1995 were obtained during the time period 
in which the appellant's alcohol abuse was uncontrolled and 
thus are deemed to be of questionable probative value when 
viewed in light of the June 1999 VA examination report.  

In view of the above, the Board is persuaded that the 
appellant's current psychiatric problems neither originated 
in nor were aggravated by his period of active duty.  In 
fact, as noted above, his psychiatric problems are the result 
of his alcohol dependence, shown to exist prior to active 
duty and his personality traits, neither of which are 
disabilities for VA compensation purposes.

Accordingly, in the absence of any additional evidence to 
establish that an acquired psychiatric disorder had its onset 
during service or was aggravated by service, entitlement to 
service connection has not been shown.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

